[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT TO MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENTBY DEFENDANT COMER CONTRACTING, INC.
By Memorandum of Decision dated May 28, 1997 the undersigned entered summary judgment in favor of the defendant Comer Contracting, Inc. on the Third Count of the Complaint. The plaintiff's employer has filed an Intervening Complaint. For the same reasons set forth in the aforementioned Memorandum of Decision, summary judgment may enter in favor of Comer Contracting, Inc. on the Second Count of the Intervening Complaint.
By the court,
Aurigemma, J.